Citation Nr: 0946751	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-35 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for the residuals of a fragment wound of the right 
shoulder with retained foreign bodies, Muscle Group I.

2.  Entitlement to an evaluation in excess of 30 percent 
disabling for loss of function of the right shoulder, Muscle 
Group V.

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for the residuals of a fragment wound of the left 
shoulder with retained foreign bodies, Muscle Group I.

4.  Entitlement to an evaluation in excess of 10 percent 
disabling for left shoulder osteoarthritis.  

5.  Entitlement to a separate rating for scars associated 
with the residuals of a fragment wound of the right shoulder 
with retained foreign bodies.

6.  Entitlement to a separate rating for scars associated 
with the residuals of a fragment wound of the left shoulder 
with retained foreign bodies.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to 
August 1957 and from August 1958 to December 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  

In August 2007, the Veteran presented testimony at a personal 
hearing conducted in Washington, D.C., before Kathleen K. 
Gallagher, a Veterans Law Judge (VLJ) who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination 
in this case.  A transcript of this personal hearing is in 
the Veteran's claims folder.

In October 2007, the Board remanded the issues for further 
development to include obtaining any additional clinical 
records and a VA examination.  In January 2008, additional 
clinical records were associated with the claims file and in 
March 2009, a VA examination was obtained.  As will be 
discussed more thoroughly below, such examination is adequate 
upon which to base a determination.  Given the foregoing, the 
Board finds that VA has substantially complied with the 
Board's October 2007 remand with regard to this appeal.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The residuals of a fragment wound of the right shoulder 
with retained foreign bodies, Muscle Group I, is productive 
of no more than a moderate disability to Muscle Group I.

3.  Loss of function of the right shoulder, Muscle Group V, 
is productive of no more than a severe disability to Muscle 
Group V.

4.  The residuals of a fragment wound of the left shoulder 
with retained foreign bodies, Muscle Group I, is productive 
of no more than a moderate disability to Muscle Group I.

5.  As a 10 percent rating is in effect for limitation of 
motion affecting the left shoulder Muscle Group I, an 
additional rating under Diagnostic Code 5003 is not for 
application.  

6.  Scars associated with the residuals of a fragment wound 
of the right shoulder with retained foreign bodies were 
painful on examination.

7.  Scars associated with the residuals of a fragment wound 
of the left shoulder with retained foreign bodies were 
painful on examination.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the residuals of 
a fragment wound of the right shoulder with retained foreign 
bodies, Muscle Group I, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 
4.56, 4.73, Diagnostic Code 5301 (2009).

2.  The criteria for a 40 percent rating for loss of function 
of the right shoulder, Muscle Group V, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.55, 4.56, 4.73, Diagnostic Code 5305 (2009).

3.  The criteria for an increased rating for the residuals of 
a fragment wound of the left shoulder with retained foreign 
bodies, Muscle Group I, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 
4.56, 4.73, Diagnostic Code 5301 (2009).

4.  The criteria for an increased rating for left shoulder 
osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003 (2009).

5.  The criteria for a 10 percent rating for scars associated 
with the residuals of a fragment wound of the right shoulder 
with retained foreign bodies have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Code 7804 (2008).

6.  The criteria for a 10 percent rating for scars associated 
with the residuals of a fragment wound of the left shoulder 
with retained foreign bodies have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Code 7804 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

However, the Federal Circuit recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with fully compliant notice for his 
claims prior to the initial rating decision in February 2006.  
Nevertheless, the RO did send the Veteran letters in 
September 2005, July 2006, and November 2007, which did 
inform him about the evidence necessary to substantiate his 
claims and the division of responsibilities in obtaining the 
evidence.  The Board finds that any defect with respect to 
the timing of the notice requirement was harmless error.

In this regard, the Board notes that, although adequate 
notice provided to the Veteran was not given prior to the 
first agency of original jurisdiction (AOJ) adjudication of 
the case, notice was provided by the AOJ prior to the 
transfer and certification of the Veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the Veteran's claims were 
readjudicated in a July 2009 supplemental statement of the 
case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating the 
claim and notifying claimant of such readjudication in the 
statement of the case).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices, and he has taken 
full advantage of these opportunities, submitting evidence 
and argument in support of his claims.  Viewed in such 
context, the furnishing of notice after the decision that led 
to this appeal did not compromise the essential fairness of 
the adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. 
Cir. 2004).  The Veteran has had a "meaningful opportunity 
to participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the Veteran. 

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for an increased 
evaluation.  Specifically, the September 2005 letter stated, 
"To establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  
The September 2005 letter noted that he could submit evidence 
showing that his service-connected disorders had increased in 
severity.  The letter explained that such evidence could be a 
statement from a physician and statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner his disabilities had 
worsened.  It was also noted that he could submit his own 
statement describing the symptoms, their frequency and 
severity, and other involvement, extension, and other 
disablement caused by the disorder.  The letter further 
advised the Veteran to notify VA if there was any other 
information or evidence that he believed would support his 
claims and instructed him to provide any evidence that he may 
have pertaining to his claims.  

The July 2006 and November 2007 notice letters also informed 
the Veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  In this regard, the letters 
indicated that a disability rating can be changed when there 
are changes in the condition.  The letters stated that a 
rating will be assigned from 0 percent to 100 percent 
depending on the disability involved and explained that VA 
uses a schedule for evaluating disabilities that is published 
in Title 38, Code of Regulations, Part 4.  It was also noted 
that a disability evaluation other than the level found in 
the schedule for a specific condition can be assigned if the 
impairment is not adequately covered by the schedule.  The 
letters further indicated that evidence of the nature and 
symptoms of the disability, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment would be considered in determining the disability 
rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the Veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  For example, the 
Veteran was informed that he could submit a statement from 
employers as to job performance, lost time, or other 
information regarding how his conditions affect his ability 
to work.  The July 2006 letter further listed examples of 
evidence, which included information about on-going 
treatment, Social Security Administration determinations, and 
lay statements from people who have witnessed how the 
disability symptoms affect him.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the September 2005 letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claims, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records.  
The Veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2005 letter notified the Veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The September 2005 letter also requested that he complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
September 2005 letter informed the Veteran that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Moreover, the Veteran was provided notice pertaining to 
effective dates in the July 2006 and November 2007 letters.  
In particular, the Veteran was informed that payments are 
effective from the first of the month following the month in 
which VA determines an increased disability rating.   

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claims.  

The Board notes that the Veteran indicated in a September 
2005 statement that he applied for Social Security 
Administration (SSA) disability benefits in the early 1990s.  
He stated that x-rays were taken by a local doctor but it was 
determined that he could still perform his job as car 
salesman.  The Board acknowledges that efforts to obtain any 
associated records pertaining to this claim for SSA benefits 
were not undertaken.  However, the Board notes that in a 
claim for an increased rating, although the history of the 
disability is important, the current impairment caused by 
that disability is at issue.  38 C.F.R. § 4.1.  Although the 
Veteran indicated that x-rays were taken in the 1990s, 
current x-rays of the Veteran's service-connected 
disabilities were taken in connection with is claims for an 
increase during both the January 2006 and March 2009 VA 
examinations.  Moreover, the Veteran was afforded two 
examinations, wherein the current impairment caused by his 
service-connected disabilities was evaluated.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that March 2009 VA 
examination obtained in this case is adequate, as it was 
predicated on a review of the claims file and all pertinent 
evidence of record as well as on a physical examination, and 
fully addresses the rating criteria that are relevant to 
rating the disabilities in this case.  Thus, because the 
Board concludes that there is adequate contemporaneous 
evidence of record to fully rate the Veteran's service-
connected disabilities, he was not prejudiced by any failure 
to attempt to obtain any SSA disability records.  

Further, there is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
service-connected disabilities since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to the Veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case. 

BACKGROUND

On May 20, 1967, the Veteran sustained MFWs (multiple 
fragment wounds) to both shoulders from mortar fragments in 
Vietnam.  X-rays showed fragments close to the shoulder 
joints.  There were three fragment wounds in his left 
shoulder, a through and through fragment wound in the right 
posterior shoulder, and a fragment wound at the anterior 
shoulder.  Additionally, there was some limitation of 
movement of the right shoulder, marked limitation of motion 
of the left shoulder, but good function of the hand.  His 
wounds were debrided the next day with DPC (delayed primary 
closure) on May 25, 1967.  Multiple fragment wounds were 
debrided on the right side down into the deltoid muscle but 
no fragment was found.  The supraclavicular wound was 
perforating posturally.  In the left shoulder, two fragment 
wounds were found and debrided with tracks followed down to 
the capsule of the joint.  During his hospitalization, the 
Veteran was noted to be doing well.  His sutures were removed 
and his wounds were without infection.  There was no artery 
or nerve involvement.  He was getting good strength in his 
shoulders on PT (physical therapy).  His final diagnoses on 
his discharge from the evacuation hospital in June 1967 were 
multiple wounds left and right shoulders with no nerve or 
artery involvement.  The Veteran was given a temporary P3 
profile for two weeks with light duty.  

An August 1968 annual examination revealed that the Veteran 
had multiple shrapnel wound scars on both shoulders and his 
upper back.  A September 1968 x-ray reflected metallic 
fragments about the soft tissues of the right shoulder.  On a 
September 1972 report of medical history, the Veteran 
reported that his shoulders were painful on certain motions 
but there was no locking.  

During a February 1975 VA examination, the Veteran had three 
streak like cicatrices over the upper portion of the right 
shoulder on the order of 2 inches in length and on the order 
of 1/2 inch across and over the posterior aspect of the 
shoulder girdle he had two superficial metallic fragments 
about an 1/8 inch in diameter.  On the left he had a 1 1/2 by 
1/2 inch anterior deltoid cicatrix.  The Veteran had good 
musculature, normal range of motion in all directions 
including straight up by the side of his head, internal and 
external rotation, and no evidence of brachial plexus or 
vascular abnormality.  X-rays of both shoulder showed four 
foreign bodies, one over the greater tuberosity, two at the 
junction of the head and neck, and one at the proximal shaft.  
In the left shoulder, fragments were shown overlying the 
clavicle both superiorly and inferiorly, in the region of the 
acromion, and in the greater tuberosity.  The diagnosis was 
residuals of shell fragment wounds to both shoulders.  

In an April 1975 rating decision, the Veteran was granted 
service connection for the residuals of a fragment wound to 
the left shoulder with retained foreign bodies (RFB) 
effective January 1, 1975, and was assigned a 10 percent 
rating pursuant to Diagnostic Code 5301.  He was also granted 
service connection for the residuals of a fragment wound to 
the right shoulder with RFB effective January 1, 1975, and 
was assigned a 10 percent rating pursuant to Diagnostic Code 
5301.  

In August 2005, the Veteran filed a claim for an increase, 
stating that over the years his wounds have gotten more 
painful and allowed limited use of his arms.  In a September 
2005 statement, the Veteran relayed that he had not been 
recently examined or treated by a doctor.  He indicated that 
his shoulders were painful and that he took a daily dose of 
aspirin.  

The Veteran underwent a VA examination in connection with his 
claim in January 2006.  The Veteran was noted to be right 
handed.  The Veteran reported that his shoulders have been 
gradually worsening over the last five years, with more 
problems on the right compared to the left.  He complained of 
stiffness and pain, with daily discomfort that is usually 
worse with sleeping and more stiffness in the morning.  The 
Veteran had no significant flares of the bilateral shoulders 
or muscle groups.  He used no braces, canes, or splints.  
There was no history of tumors of the muscles.  

The Veteran was able to fulfill his activities of daily 
living but dressing was somewhat problematic in that he has 
difficulty reaching his arms over his head to put his clothes 
on and sleep was problematic in that it will wake him up in 
the morning due to the pain.  

Upon examination, the examiner observed that the Veteran took 
his shirt off gingerly.  Beginning with the right shoulder, 
there were numerous scars to include one posteriorly over the 
trapezius aspect below the spinous process of the right 
scapula measuring 5 cm in length by 1 1/2 cm in width that 
was hypopigmented, minimally tender to palpation, with slight 
subcutaneous tissue loss.  There was no oozing, draining, 
ulceration, muscle defect, muscle herniation but there was 
tenderness to the trapezius muscle underneath.  Good 
trapeizus muscle strength was shown and the Veteran was able 
to shrug his shoulders well but there was slight pain with 
resisted trapezius utilization in the shoulder shrug.  The 
remaining scars on the right shoulder were:  two on top of 
the shoulder measuring 4 1/2 by 1/2 cm and 7 by 1/2 cm that 
were superficial, not depressed or elevated, minimally 
tender, hypopigmented, and no subcutaneous tissue loss; and 
one on the anterior shoulder 7 by 1/2 cm, hypopigmented, no 
elevation or depression, no subcutaneous tissue loss, and 
minimally tender.  

The left shoulder had scars located over the anterior 
shoulder measuring 5 by 1 1/2 cm that were minimally 
depressed involving subcutaneous tissues loss, minimally 
tender, hypopigmented, but no oozing or ulceration.  Two 
other scars located over the superior aspect of the shoulder 
and posterior shoulder measured 2 by 1 cm and 4 cm by 2 mm, 
hypopigmented and minimally tender to palpitation.  There was 
no muscle herniation or defect.  The left trapezius muscle of 
muscle group 1 was normal with very minimal pain with 
resisted left shoulder shrug testing for the left trapezius 
and muscle group 1 on the left.  

The right shoulder joint showed no additional abnormality of 
color, deformity, swelling, or atrophy.  Palpation of the 
right shoulder elicited no abnormality of temperature.  There 
was crepitus, some pain, but no swelling.  The right shoulder 
range of motion was forward flexion of 170 degrees with pain 
from 160 to 170, abduction 165 degrees with pain from 160 to 
165, external rotation to 90 degrees, and internal rotation 
to 80 degrees with pain from 70 to 80.  The left shoulder 
range of motion was forward flexion of 175 degrees with pain 
from 170 to 175, abduction 175 degrees with pain from 170 to 
175, external rotation 90 degrees, and internal rotation 80 
degrees with pain from 70 to 80.  Upon repeated flexion and 
extension, there was no change with the same range of motion 
with the same pattern as noted above.  The assessment was 
right shoulder muscle group involvement, specifically the 
trapezius muscle on the dominant side, moderate in nature; 
left trapezius shrapnel wound, nondominant side, slight to 
moderate in nature; left shoulder osteoarthritis; and right 
shoulder strain with retained foreign bodies bilaterally.  

In August 2006, the Veteran contended that the February 2006 
rating decision that continued his earlier ratings did not 
take into consideration his pain, suffering, paralysis of the 
right shoulder, loss of strength, and the displacement or 
movement of the metal fragments over the years particularly 
in his right shoulder.  In his November 2006 substantive 
appeal, the Veteran added that his right shoulder and arm 
muscles had a visual defect.  He also stated that he had 
entrance and exist scars on his shoulder and back, with a 
shrapnel piece still felt and visible on his back.  The 
Veteran noted that his wounds have affected his abilities, 
family, and marriages.  

During his August 2007 hearing, the Veteran testified that he 
had severe pain in his right shoulder when getting up that 
loosens up during the day.  He stated that his shoulders 
limit the activities he wants to do but are not painful 
continuously.  The Veteran reported that he used his left arm 
more than his right because he cannot lift as much with his 
right arm.  The undersigned noted that the Veteran's right 
bicep appeared much smaller than the left.  

In October 2007, the issues were remanded for further 
development.  Pursuant to that remand, the Veteran underwent 
another VA examination in March 2009 wherein the claims file 
was reviewed.  The Veteran reported bilateral shoulder joint 
and muscle pain, stiffness, and dysfunction on the front and 
back of his shoulders.  He also reported flare-ups averaging 
once a week lasting a half to one day during which he has 
more pain, limitations, and dysfunction but he can still 
function.  The Veteran was able to fulfill his daily 
activities but had difficulty with over head activities.  

The Veteran's scars were described as follows.  Over his left 
shoulder there were six scars.  The most posterior was 3.5 cm 
by 1 mm, most anterior over the proximal biceps area was a 5 
cm by 1 cm, over the superior aspect of the left shoulder was 
3 cm by 0.75 cm, and over the lateral aspect there were three 
scars, most superior measuring 3 mm by 2 mm, second 7 mm by 2 
mm, and the third most inferior 8 mm by 8 mm.  All the scars 
were hypopigmented, not elevated, not depressed, with no 
oozing, ulceration, loss of function, drainage, or adherence.  
Over his right shoulder located most posterior was a 4 cm by 
3 mm with 1 mm depression, no significant subcutaneous tissue 
loss, no oozing, draining, ulceration, hypopigmented, and no 
loss of function.  Somewhat more anterior was a 3.5 cm by 2 
mm scar.  Most superior was a 6 cm by 5 mm and the most 
anterior over the proximal biceps was a 6 cm by 3 mm.  All 
the scars were hypopigmented but not elevated or depressed 
except for the first one, with no subcutaneous tissue loss, 
no oozing, draining, ulceration, loss of function, or 
adherence.  There was a foreign body palpated over his right 
posterior scapular scar.  The foreign body was 2 mm by 2 mm 
and was tender.  

There was good trapezius strength with testing of the 
scapular elevation.  There was tenderness to the left and 
right trapezius with palpation but no muscle herniation, 
oozing, or drainage.  There was some slight pain with 
resisted shoulder shrug elevation but with good strength.  
The right biceps showed significant atrophy.  The right 
biceps measured 10 cm superior to the antecubital crease of 
the elbow measured 33 cm in circumference as compared to 36 
cm in circumference on the left.  The right biceps were 
tender to palpitation but not over the left.  The bicep 
strength was 5 normal on the left, 4 slightly weak on the 
right, producing right bicep pain.  

Both shoulders showed no significant abnormality of color or 
deformity and palpation elicited no abnormality of 
temperature.  There was crepitus and tenderness over both 
shoulders.  The right shoulder range of motion was forward 
flexion to 170 degrees with pain from 160 to 170, abduction 
160 degrees with pain from 155 to 160, external rotation to 
90 degrees, and internal rotation to 90 degrees.  The left 
shoulder range of motion was forward flexion to 170 degrees 
with pain from 165 to 170, abduction 170 degrees with pain 
from 165 to 170, external rotation 80 degrees with pain from 
75 to 80, and internal rotation to 90 degrees.  Following 
repeated flexion and extension, neither shoulder showed any 
change.  

The assessment was right shoulder muscle group 1 involvement, 
specifically the previous muscle on dominant side, moderate 
in nature; left trapezius shrapnel wound, nondominant side, 
slight to moderate nature with three metallic foreign bodies 
in the left shoulder area; left shoulder osteoarthritis; 
right shoulder strain with retained foreign bodies bilateral 
shoulder with six metallic foreign bodies seen on the right 
shoulder area; and muscle group 5 involvement of the right 
with attention to the atrophy and weakness of the right 
biceps dominant side, moderate to moderate severe in nature; 
and left muscle group 5 with attention to the biceps, slight 
to moderate in nature.  All the above diagnoses were 
attributed to the shrapnel wounds he sustained in 1967.  


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  38 C.F.R. § 4.69.  Only one hand shall be 
considered dominant.  VA examination results reflected that 
the Veteran is right handed.  

Here, the Veteran's service-connected residuals of a fragment 
wound with retained foreign bodies of the right and left 
shoulders with retained foreign bodies are evaluated pursuant 
to 38 C.F.R. § 4.73, Diagnostic Code 5301, which provides 
evaluations for disabilities of Muscle Group I.  The function 
of these muscles is upward rotation of the scapula; elevation 
of the arm above the shoulder level.  The muscles involved 
are the extrinsic muscle of the shoulder girdle:  (1) 
trapezius; (2) levator scapule; (3) serratus magnus.  

Under Diagnostic Code 5301, a slight injury to this muscle 
group warrants a noncompensable (zero percent) rating.  A 
moderate injury to this muscle group is evaluated as 10 
percent disabling, while a moderately severe injury warrants 
a 20 percent rating, and a severe injury warrants a 30 
percent rating for the non-dominant side (left side).  A 
moderate injury to this muscle group is evaluated as 10 
percent disabling, while a moderately severe injury warrants 
a 30 percent rating, and a severe injury warrants a 40 
percent rating for the dominant side (right side).

Additionally, the Veteran's service-connected right shoulder 
loss of function, Muscle Group V, is evaluated pursuant to 
38 C.F.R. § 4.73, Diagnostic Code 5305, which provides 
evaluations for disabilities of Muscle Group V.  The function 
of these muscles is elbow supination (1) (long head of biceps 
is stabilizer of shoulder joint); flexion of elbow (1, 2, 3).  
Flexor muscles of elbow: (1) biceps; (2) brachialis; (3) 
brachioradialis.  

Under Diagnostic Code 5305, a slight injury to this muscle 
group warrants a noncompensable (zero percent) rating.  A 
moderate injury to this muscle group is evaluated as 10 
percent disabling, while a moderately severe injury warrants 
a 20 percent rating, and a severe injury warrants a 30 
percent rating for the non-dominant side (left side).  A 
moderate injury to this muscle group is evaluated as 10 
percent disabling, while a moderately severe injury warrants 
a 30 percent rating, and a severe injury warrants a 40 
percent rating for the dominant side (right side).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.

Lastly, the Veteran's service-connected osteoarthritis of the 
left shoulder is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Diagnostic Code 5003 states that the severity of 
degenerative arthritis, established by X-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected and the General Rating Formula for Diseases and 
Injuries of the Spine.  When there is arthritis with at least 
some limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5201, when limitation of motion of the 
arm is at shoulder level or midway between the side and 
shoulder level, a 20 percent rating is assigned for the minor 
arm.  When limitation of motion of the arm is to 25 degrees 
from the side, then a 30 percent rating is assigned for the 
minor arm.  This is the maximum rating provided under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The standard ranges of motion of the shoulder are 180 degrees 
for forward elevation (flexion) and 180 degrees for 
abduction.  The standard range of motion for internal and 
external rotation is 90 degrees.  38 C.F.R. § 4.71, Plate I.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  38 
C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell, or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  38 C.F.R. § 
4.56(d)(2)(ii).  Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups as well as 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. 
§ 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and though or deep penetrating due to high 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  A history 
with regard to this type of injury should include 
hospitalization for a prolonged period for treatment of wound 
and a record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section, worse than those shown for moderately severe 
muscle injuries, and if present, evidence of inability to 
keep up with work requirements.  Objective findings should 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track.  Palpation should 
show loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles should swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinate movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile; adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in electro 
diagnostic tests; visible or measurable atrophy; adaptive 
contraction of an opposing group of muscles; atrophy of 
muscle groups not in track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder 
girdle;or, induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. § 
4.56(d)(4).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for the residuals of a fragment wound of the right 
shoulder with retained foreign bodies, Muscle Group I.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an evaluation in excess of 10 
percent for his residuals of fragment wound of the right 
shoulder with retained foreign bodies.  As the Veteran's 
right side is for consideration, the dominant ratings are for 
application.  Regarding the type of injury and its history, 
the service treatment records noted a through and through 
fragment wound in the right post shoulder and a fragment 
wound at the anterior shoulder there were debrided on the 
right side down into the deltoid muscle but no fragment was 
found.  The supraclavicular wound was perforating posturally.  
There was no evidence of prolonged infection, sloughing of 
soft parts, or intermuscular scarring.  Although the Veteran 
was hospitalized for about a month, he recovered well and had 
good strength in his shoulders on PT and was given a 
temporary P3 profile for two weeks with light duty following 
his release from the hospital.  The Board finds it 
significant that he continued in the service until his 
retirement in December 1974 after sustaining his injuries in 
1967.  Accordingly, the evidence reflects that the type of 
injury and history does not more nearly approximate the 
criteria for a moderately severe rating.  38 C.F.R. 
§§ 4.7, 4.56(d)(2), (3).

Moreover, there was no artery or nerve involvement.  Although 
the Veteran complained of pain, stiffness, and difficulty 
with movements that involve moving his arms above his head, 
he did not report loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, or impairment of coordination with 
regard to Muscle Group 1.  38 C.F.R. § 4.56(c).  There were 
no findings of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles.  In this regard, during 
both examinations the Veteran removed his shirts gingerly.  
There was no muscle defect or herniation but there was 
tenderness to the trapezius muscle underneath.  Importantly, 
good trapezius muscle strength was shown and the Veteran was 
able to shrug his shoulders well but there was slight pain 
with resisted trapezius utilization in the shoulder shrug.  
38 C.F.R. § 4.56(d)(3).  Additionally, the right shoulder 
joint showed no additional abnormality of color, deformity, 
swelling, or atrophy.  Palpation of the right shoulder 
elicited no abnormality of temperature.  There was crepitus, 
some pain and tenderness, but no swelling.  During the 
January 2006 VA examination, the right shoulder range of 
motion was forward flexion of 170 degrees with pain from 160 
to 170, abduction 165 degrees with pain from 160 to 165, 
external rotation to 90 degrees, and internal rotation to 80 
degrees with pain from 70 to 80.  During the March 2009 VA 
examination, the right shoulder range of motion was forward 
flexion to 170 degrees with pain from 160 to 170, abduction 
160 degrees with pain from 155 to 160, external rotation to 
90 degrees, and internal rotation to 90 degrees.  During both 
examinations, the right shoulder disorder with trapezius 
muscle involvement was described as moderate.  Therefore, 
when taken together, the evidence of record more nearly 
approximates the criteria for a moderate muscle injury to 
group I.  38 C.F.R. §§ 4.7; 4.56(c), (d); 4.73, Diagnostic 
Code 5301.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's residuals of a 
fragment wound to the right shoulder Muscle Group I is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes the Veteran's contentions that he has pain, 
stiffness, difficulty moving his arms over his head, and the 
findings of crepitus.  However, the effect of functional loss 
in the Veteran's right shoulder Muscle Group I is 
contemplated in the currently assigned 10 percent disability 
evaluation under Diagnostic Code 5301.  The Veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca.  In this regard, the Board finds it 
significant that upon both examinations, repeated flexion and 
extension of the right shoulder did not show any change in 
limitation of motion.  As such, entitlement to an evaluation 
in excess of 10 percent for the residuals of fragment wound 
to the right shoulder with retained foreign bodies affecting 
Muscle Group I is denied.  Additionally, as the record 
contains no evidence showing that the Veteran is entitled to 
a higher rating at any point during the instant appeal, no 
staged ratings are appropriate.  See Hart, 21 Vet. App. 505.  
Thus, the Board finds that the current 10 percent evaluation 
is appropriate and that there is no basis for awarding a 
higher evaluation for the service-connected residuals of 
fragment wound to the right shoulder with retained foreign 
bodies affecting Muscle Group I.  38 C.F.R. § 4.73, 
Diagnostic Code 5301. 

2.  Entitlement to an evaluation in excess of 30 percent 
disabling for loss of function of the right shoulder, Muscle 
Group V.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a 40 percent evaluation for his 
residuals of fragment wound of the right shoulder with 
retained foreign bodies, the highest rating possible under 
38 C.F.R. § 4.73, Diagnostic Code 5305.  The Board notes that 
although the Veteran does not meet several of the criteria as 
outlined in 38 C.F.R. § 4.56(4), he was noted to have right 
bicep significant atrophy during his March 2009 VA 
examination, which is one of the signs specifically noted as 
a manifestation of a severe muscle disability.  38 C.F.R. 
§§ 4.21, 4.56(iii)(D), (F), (G).  Thus, the Board will 
resolve reasonable doubt in favor of the Veteran and assign a 
40 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5305.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, the 
Veteran is already assigned the maximum schedular evaluation 
under Diagnostic Code 5305.  In Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the Court determined that if a claimant 
is already receiving the maximum disability rating available, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable.  Thus, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca, supra, are not applicable to the 
Veteran's current claim.  Thus, the Board finds that a 40 
percent evaluation, and no higher, is more appropriate for 
the service-connected residuals of fragment wound to the 
right shoulder with retained foreign bodies affecting Muscle 
Group V.  See Hart, 21 Vet. App. 505; 38 C.F.R. § 4.73, 
Diagnostic Code 5305.

The Board notes that under 38 C.F.R. § 4.55(e), for 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  Muscle Groups I and V are in 
the same anatomical region but do not act on the same joint, 
as Muscle Group I acts on the shoulder joint and Muscle Group 
V acts on the elbow joint.  According, Muscle Group V should 
be increased by one level.  However, 40 percent is the 
maximum rating allowed pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5305.  Thus, the Board notes that the 
assigned separate 40 percent rating for Muscle Group V and 10 
percent rating for Muscle Group I is equal to or more 
favorable than a combined 50 percent rating.  38 C.F.R. 
§ 4.25.

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for the residuals of a fragment wound of the left 
shoulder with retained foreign bodies, Muscle Group I.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an evaluation in excess of 10 
percent for his residuals of fragment wound of the left 
shoulder with retained foreign bodies.  As the Veteran's left 
side is for consideration, the non-dominant ratings are for 
application.  Regarding the type of injury and its history, 
the service treatment records noted three fragment wounds in 
the left shoulder with marked limitation of motion in the 
left shoulder with good function of the hand.  Two fragment 
wounds were found and debrided with tracks followed down to 
the capsule of the joint.  There was no evidence of prolonged 
infection, sloughing of soft parts, or intermuscular 
scarring.  Although the Veteran was hospitalized for about a 
month, he recovered well and had good strength in his 
shoulders on PT and was given a temporary P3 profile for two 
weeks with light duty following his release from the 
hospital.  The Board finds it significant that he continued 
in the service until his retirement in December 1974 after 
sustaining his injuries in 1967.  Thus, the evidence reflects 
that the type of injury and history does not more nearly 
approximate the criteria for a moderately severe rating.  
38 C.F.R. §§ 4.7, 4.56(d)(2), (3).

Moreover, there was no artery or nerve involvement.  Although 
the Veteran complained of pain, stiffness, and difficulty 
with movements that involve moving his arms above his head, 
he did not report loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, or impairment of coordination with 
regard to Muscle Group 1.  38 C.F.R. § 4.56(c).  There were 
no findings of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles.  In this regard, during 
both examinations the Veteran removed his shirts gingerly.  
There was no muscle defect or herniation.  Importantly, the 
left trapezius muscle of muscle group I was normal with very 
minimal pain with resisted left shoulder shrug testing.  38 
C.F.R. § 4.56(d)(3).  Additionally, during the January 2006 
VA examination, the left shoulder range of motion was forward 
flexion of 175 degrees with pain from 170 to 175, abduction 
175 degrees with pain from 170 to 175, external rotation 90 
degrees, and internal rotation 80 degrees with pain from 70 
to 80.  During the March 2009 VA examination, the left 
shoulder range of motion was forward flexion to 170 degrees 
with pain from 165 to 170, abduction 170 degrees with pain 
from 165 to 170, external rotation 80 degrees with pain from 
75 to 80, and internal rotation to 90 degrees.  The Board 
finds it significant that the examiners described the left 
trapezius shrapnel wound, nondominant side, as slight to 
moderate nature.  Therefore, when taken together, the 
evidence of record more nearly approximates the criteria for 
a moderate muscle injury to group I.  38 C.F.R. §§ 4.7; 
4.56(c), (d); 4.73, Diagnostic Code 5301.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's residuals of a 
fragment wound to the left shoulder Muscle Group I is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes the Veteran's contentions that he has pain, 
stiffness, difficulty moving his arms over his head, and the 
findings of crepitus.  However, the effect of functional loss 
in the Veteran's left shoulder Muscle Group I is contemplated 
in the currently assigned 10 percent disability evaluation 
under Diagnostic Code 5301.  The Veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.  In 
this regard, the Board finds it significant that upon both 
examinations, repeated flexion and extension of the left 
shoulder did not show any change in limitation of motion.  As 
such, entitlement to an evaluation in excess of 10 percent 
for the residuals of fragment wound to the left shoulder with 
retained foreign bodies affecting Muscle Group I is denied.  
Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current 10 percent evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for the service-
connected residuals of fragment wound to the left shoulder 
with retained foreign bodies affecting Muscle Group I.  
38 C.F.R. § 4.73, Diagnostic Code 5301. 

4.  Entitlement to an evaluation in excess of 10 percent 
disabling for left shoulder osteoarthritis.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an evaluation in excess of 10 
percent for his left shoulder osteoarthritis.  Diagnostic 
Code 5003 states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected.  As reflected 
above, the Veteran is already in receipt of a 10 percent 
rating for limitation of motion affecting Muscle Group I, so 
he cannot receive an additional rating under Diagnostic Code 
5003.  38 C.F.R. 
§§ 4.14, 4.73, Diagnostic Code 5301.  Further, any additional 
rating for limitation of motion under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 would constitute pyramiding as the same 
manifestations of the disability are already contemplated 
under 38 C.F.R. § 4.73, Diagnostic Code 5301.  38 C.F.R. 
§ 4.14.  Thus, the Veteran does not meet the criteria for his 
currently assigned 10 percent rating under Diagnostic Code 
5003, let alone the criteria for a higher rating.  

The Board has also considered whether the Veteran is entitled 
to a separate evaluation for loss of function of the left 
shoulder, Muscle Group V.  Although the March 2009 VA 
examiner noted that the Veteran had left muscle group V 
involvement with attention to biceps, slight to moderate in 
nature, there was no objective evidence to support a 
compensable rating.  In this regard, bicep strength on the 
left was 5, which was noted to be normal.  Further, the left 
biceps were not found to be tender to palpitation.  
Therefore, the assessment that the left biceps were slight to 
moderate in nature was not supported by the objective 
evidence.  Thus, it appears that any disability affecting 
Muscle Group V of the left shoulder is not entitled to a 
compensable rating.  38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 
5305.  

5.  Entitlement to a separate rating for scars associated 
with the residuals of a fragment wound of the right shoulder 
with retained foreign bodies.

6.  Entitlement to a separate rating for scars associated 
with the residuals of a fragment wound of the left shoulder 
with retained foreign bodies.

The Board has also considered whether the Veteran is entitled 
to a compensable rating for the scars associated with his 
service-connected disabilities.  During the January 2006 VA 
examination, the Veteran was noted to have the following 
scars.  Beginning with the right shoulder, there were 
numerous scars to include one posteriorly over the trapezius 
aspect below the spinous process of the right scapula 
measuring 5 cm in length by 1 1/2 cm in width that was 
hypopigmented, minimally tender to palpation, with slight 
subcutaneous tissue loss.  There was no oozing, draining, 
ulceration, muscle defect, muscle herniation but there was 
tenderness to the trapezius muscle underneath.  The remaining 
scars on the right shoulder were:  two on top of the shoulder 
measuring 4 1/2 by 1/2 cm and 7 by 1/2 cm that were 
superficial, not depressed or elevated, minimally tender, 
hypopigmented, and no subcutaneous tissue loss; and one on 
the anterior shoulder 7 by 1/2 cm, hypopigmented, no 
elevation or depression, no subcutaneous tissue loss, and 
minimally tender.  

The left shoulder had a scars located over the anterior 
shoulder measuring 5 by 1 1/2 cm that were minimally 
depressed involving subcutaneous tissues loss, minimally 
tender, hypopigmented, but no oozing or ulceration.  Two 
other scars located over the superior aspect of the shoulder 
and posterior shoulder measured 2 by 1 cm and 4 cm by 2 mm, 
hypopigmented and minimally tender to palpitation.  There was 
no muscle herniation or defect.  

During the March 2009 VA examination, the Veteran's scars 
were described as follows.  Over his left shoulder there were 
six scars.  The most posterior was 3.5 cm by 1 mm, most 
anterior over the proximal biceps area was a 5 cm by 1 cm, 
over the superior aspect of the left shoulder was 3 cm by 
0.75 cm, and over the lateral aspect there were three scars, 
most superior measuring 3 mm by 2 mm, second 7 mm by 2 mm, 
and the third most inferior 8 mm by 8 mm.  All the scars were 
hypopigmented, not elevated, not depressed, with no oozing, 
ulceration, loss of function, drainage, or adherence.  Over 
his right shoulder located most posterior was a 4 cm by 3 mm 
with 1 mm depression, no significant subcutaneous tissue 
loss, no oozing, draining, ulceration, hypopigmented, and no 
loss of function.  Somewhat more anterior was a 3.5 cm by 2 
mm scar.  Most superior was a 6 cm by 5 mm and the most 
anterior over the proximal biceps is a 6 cm by 3 mm.  All the 
scars were hypopigmented but not elevated or depressed except 
for the first one, with no subcutaneous tissue loss, no 
oozing, draining, ulceration, loss of function, or adherence.  
There was a foreign body palpated over his right posterior 
scapular scar.  The foreign body was 2 mm by 2 mm and was 
tender.  

A rating under 38 C.F.R. § 4.118, Diagnostic Code 7800 is not 
for application as the Veteran has not been found to have 
scars on his head, face, or neck.  Although it appears that 
the Veteran had a depressed scar on both his right and left 
shoulder, they did not cover an area exceeding 6 square 
inches or 39 square cm for a compensable rating under 
Diagnostic Code 7801.  Moreover, the Veteran's scars do no 
cover an area greater than 144 square inches or 929 square cm 
for a compensable rating under Diagnostic Code 7802.  
Further, none of the Veteran's scars were described as 
unstable so a rating under Diagnostic Code 7803 is not for 
application.  However, the Veteran's scars on his right and 
left shoulders were noted to be painful to palpitation.  
Consequently, a 10 percent rating for his right shoulder 
scars and a 10 percent rating for his left shoulder scars is 
for application.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2008).

The Board notes that the provisions of 38 C.F.R. § 4.118 
Diagnostic Codes 7800 to 7805 were amended effective October 
23, 2008.  In no case will a rating under the amended version 
be effective before October 23, 2008.  However, the Veteran 
has not requested a review of his scars under the amended 
provisions so consideration under the new version of 
38 C.F.R. § 4.118, Diagnostic Code 7804 is not for 
application.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected disabilities on appeal are so exceptional 
or unusual as to warrant the assignment of a higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate his service-connected disabilities reasonably 
describe the Veteran's disability level and symptomatology 
and he has not argued to the contrary.  The criteria, 
38 C.F.R. §§ 4.71a, Diagnostic Code 5003, 4.73, Diagnostic 
Codes 5301 and 5305, and 4.118, Diagnostic Code 7804 
reasonably describe the Veteran's disability level and 
symptomatology, and consequently his disability level is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate.  Moreover, the 
Veteran has not contended that his service-connected 
disabilities on appeal caused frequent periods of 
hospitalization or marked interference with his employment 
and such is not shown by the evidence of record.  For these 
reasons, the Veteran's disability picture is contemplated by 
the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for the residuals of a fragment wound of the right 
shoulder with retained foreign bodies, Muscle Group I, is 
denied.

Entitlement to a 40 percent evaluation for loss of function 
of the right shoulder, Muscle Group V, is granted.

Entitlement to an evaluation in excess of 10 percent 
disabling for the residuals of a fragment wound of the left 
shoulder with retained foreign bodies, Muscle Group I, is 
denied.

Entitlement to an evaluation in excess of 10 percent 
disabling for left shoulder osteoarthritis is denied.  

Entitlement to a 10 percent rating for scars associated with 
the residuals of a fragment wound of the right shoulder with 
retained foreign bodies is granted.

Entitlement to a separate 10 percent rating for scars 
associated with the residuals of a fragment wound of the left 
shoulder with retained foreign bodies is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


